Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for further proceedings, in accordance with the following memorandum: The Onondaga County Family Court erroneously dismissed this support proceeding as being procedurally flawed. Initially, the petition impermissibly sought to modify a prior order of support granted to the Erie County Department of Social Services. The parties, however, subsequently stipulated before the Hearing Officer to the correct procedure, a de novo hearing on support. The Hearing Examiner found that petitioner was entitled to a de novo hearing because she was no longer on welfare. The Hearing Officer, after a full de novo hearing, entered a support order directing respondent to pay $70 per week support for three children, plus $5 a week on the arrears accumulated since the finding date. Because the Hearing Officer had subject matter jurisdiction and the parties agreed to this manner of proceeding, there was no basis for the Family Court to dismiss the proceeding as defective (see, e.g., Matter of Wolf v Assessors of Town of Hanover, 308 NY 416; Matter of Powley v Dorland Bldg. Co., 281 NY 423).
On appeal petitioner asks that this matter be remitted to Family Court for consideration of her objections. Respondent *1022does not oppose the granting of this relief. It is regrettable that this matter has been needlessly delayed and the proceeding is remitted to Family Court, Onondaga County, for determination before another Judge. (Appeal from order of Onondaga County Family Court, McLaughlin, J. — modify child support order.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Lawton, JJ.